Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46 and 48-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent 2205374.
UK Patent 2205374  taught an apparatus which included a first finishing member configured to be on a first side of a thermoplastic blank and used to finish a first end of the blank by applying pressure to the first end of the blank and a second finishing member positioned on the opposite end of the blank and used to finish a second end of the blank by application of pressure to the second end of the blank. More specifically, applicant is referred to Figures 10 and 11 therein. In Figure 10, a blank, rod 66, of reinforcing fibers embedded in thermoplastic resin matrix is disposed in an aperture 72 of two members 36 and 38 which are to be fastened together. The blank has a central notch 78 at both ends of the same. The reference taught that the conical tip 76’ of a heat gun 76 was placed in contact with the notches 60 at each end of the rod 66 and actuated with applied pressure to soften the resin matrix and upset the opposite ends of the rod 66 thereby forming a protruding head 80 at one end of the rivet and a countersunk head 82 at the other end of the rivet. See page 17, line 8-page 18, line 11. UK ‘374 taught a first finishing member on a first side of the part, a second finishing member on the second side of the part and a heating element (the finishing members are heated to heat and soften the rivet blank and must be associated with a heating means to heat the same). 
With respect to claim 48, the heating element is clearly directly associated with the heat gun on either side of the parts. Regarding claim 49, the fibers at the end are flared and evenly swaged at the ends of the blank using the techniques of the reference. Regarding claim 50, the reference taught that the notch was pressed with the head of the heat gun in order to form a recess in the pressed blank.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 46-50 are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent 2205374 in view of PCT 96/19336 (machine translation included). 
UK ‘374 is discussed above in paragraph 3 and applicant is referred to the same for a complete discussion of the reference. The reference failed to express that one would have heated the blank outside of the arrangement when disposed between the layers being joined. The use of a heating mechanism which preheated the blank prior to the molding of the same was known as suggested by PCT ‘336. More specifically, the use of a device which successively heated the blank prior to introduction of the blank into the final shaping mold was known as expressed therein, see Figure 4, lines 311-320. While the reference to PCT ‘336 is making a fastener (rather than installing the fastener) as suggested by UK ‘374, the blank is heated in the molding operation and introduction of heat to preheat the blank prior to shaping the same would have been viewed as an alternative means for providing heat to the blank to mold a fastener assembly. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a preheating means to preheat the blank prior to shaping the same as suggested by PCT ‘336 in the system of UK ‘374.
Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent 2205374 in view of either one of Simmons (US 5153978) or German Patent 102004038084 (machine translation included).
UK ‘374 taught all of the elements of the system as described above in paragraph 3, however the reference failed to teach that one skilled in the art would have provided the arrangement with a cooling device which actively cooled the thermoplastic fiber reinforced rivet after formation of the same. Simmons suggested that after a fastener was disposed to secure two layers together and the end upset, the heated composite was cooled via an active cooling operation, see column 5, lines 49-59. Clearly inclusion of active cooling for the tooling would have sped the rate at which the rivets were able to be processed with the thermoplastic matrix therein. German Patent ‘084 taught the use of an active cooling mechanism which was part of the riveting head wherein the integrated cooling enabled higher production rates, for example, see paragraph [0018], lines 157-158 for instance. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an active cooling means in association with the upsetting of the ends of the rivet blanks in order to more quickly set the rivets of thermoplastic material as suggested by either one of  Simmons or German Patent 102004038084 in the device taught by UK ‘374 to set rivets in the fastening of layers together.
Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent 2205374 in view of German Patent 102004038084 (machine translation included).
UK ‘374 taught the overall operation but failed to teach that the system incorporated a ram within a sleeve wherein the ram moved relative to the sleeve to reshape the composite blank to form the rivet. UK ‘374 (Figure 9) appears to suggest a fixture for application of pressure which included a ram and a sleeve, however there is no express description of the same as used in the shaping of the rivet therein. German Patent ‘084 (sleeves 21 and 22 and the associated ram (mandrel) which is moved within the sleeve therein to set the rivets in the assembly operation, see Figures 1-3) taught the use of sleeves and rams for pressing the ends of the rivet blanks to secure the layers together. It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize a sleeve to guide the rams which press the material to form the ends of the blank as suggested by German Patent ‘084 in order to help guide the pressing heads against the ends of the blank to form the rivets when securing the layers together in the system of UK ‘374 to rivet two components together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746